...,.~....~lvc va |\Llll lvl\’l\.

'\

uNiTEo sr.¢\'i'i:soi='.-\i~ii.=.itica "Q!:B)Of*%- Qa~di i'i‘i"“U
0 ER FDETENTIONPEA@Q§P~LAL

V.
- - ti/\ "/ l‘>i id
~ ~ Case Numbcr: C€ icg 607
SintiS£i/;tg giggmoi]¢,g& '
in accordance \vilh~t|ie Utiil Refurin Act. l8 U.S.C. §3142(0. a detention hearing has been hcld. l conclude that the following fact
require the detention of the defendant pending trial in `this case. _ . F l L E D

m cLERi<'s 0FFicE
parr i - ninain§wrracr U~S- D'STRICT COuR'r E.o_N_Y,

ces|§v;ricted of a (federal of fen.se)

&‘Brigwdiciio*had cxistcd)

_ (l) The defendant is charged with an offense described in 18 U.S.C. §3142(0( l) an has b
-' (Statc or local offense thin would have been a federal offense ifn circumstan giving

that is

___ a crime ot`violence as defined in lB'U.S.C. §3 l55(€1)(4)- k{TONG is LAND 0 FF|CE

_an offense fdr'\vhich the maximum sentence is life imprisonment or dent
an offense for which a maximum term of imprisonment often years or more is prescribed in '
3 felony that was committed alter the defendant had been convicted of two or more prior federal offense described in'
18 U.S.C. §3142(0(1)(A)-(C). or comparable state or local offenses.
__(2) The offense described in finding (l) was committed while the defendant was on release pending trial for a fcderal` state or loca`l

offensc.
(J). A period of not more than five years has elapsed since the (date of conviction)(release of the defendant from imprisonment)

for_the offense described in finding tl). d .
`(~'l) 'fhe defendant has not rebutted the presumption established by finding Nos.(l). (2) and (3) that no condition or combination of

conditions will reasonably assure thc safely of{an)othcr pei'son(s) and the community.

Alternative Findings _(A)
( i) `l` here is probable cause to believe that the defendant has cominitied an offense .
." for which a maximum term of imprisonment of ten years or more.is prescribed in

__ under lS U.S.C. §924(c). ~ -
(2) The defendant has not rebutted the presumption established by linding ( I) that rio condition or combination of conditions

will reasonably assure the appearance of the defendant as required and the safety of the community.

2l U.S.C. §

' .-'\lternittivc l"indings (B)
’i`herc is n serious risk that the defendant \\'ill not appeor.

§ ti)
ah 'l`here is a serious risk that the defendant will endanger the safety of another person or the commu_nity.

Piirt it ~ Writtcn Statemcnt of Rca.rons for Dctention 5

l find that the credible testimony and information attbmii§ d atl ' »' ' ' establishes by reportderance oflhe ev' ce/c/r.'m' mid
mills safely afl e comm i y because

convincing evidence that no conditions will reasonably assure e endanl s appeal-an

__ defendant lacks substantial ties to the communily.
__ defendant is note U.S. citizen and art illegal alictt. w M”`.f
___ defendant has no stable history of employment. ) G""""'b’ /.
___ defendant presented no credible sureties to assure his appearance »

____ hitt leave is granted to reopen and present a bail package in the Fuiure.
_: defendant 's family resides primarily in / _

. 4 L-' l

 

 

~ l’nrt ill - Diri_:ctions charding Detcntion
Tlic defendant is committed tu the custody of the Attorney Gei~ieral or his designated representative for confinement in a corrections
facility separate to the extent practicable from persons awaiting or serving sentences or being held in custody pending appeal. l'l`he defendant
, shall be afforded _n reasonable opportunity for private consultation with defense counsel. On`order of a court of the United Statcs or on reque ‘t
of an attorney l`nr the Guvcrnmeni. the person in charge of the corrections |`aciiity sh l deliver the defendant to the United Statcs marshal for

the purpose nt`an appearance in connection with a court proceeding

osi,t»ri; '\l‘~>’~ ii .20l8 ~. . / \\§5<‘@\(\4@)‘\°\"\§§

Centi'al lslip. New York fr-L_» ___£_____
ED STA TES ILMTSTRITE‘JUDGE

` gi\i';\fi<,`i'

 

l

